Exhibit 10.1

REORGANIZATION AGREEMENT




This REORGANIZATION AGREEMENT dated as of July 26, 2013 (this “Agreement”) is by
and between PH Squared, LLC d/b/a PharmHouse Pharmacy, a Texas limited liability
company  (“PharmHouse”), and Golf Rounds.com, Inc. (“TEEE”) a Delaware
corporation.   PharmHouse and TEEE are collectively referred to herein as the
“Parties.”




WHEREAS, the board of directors of TEEE and the board of managers and all of the
members of PharmHouse have approved the acquisition of PharmHouse by TEEE (the
“Acquisition”) upon the terms, and subject to the conditions, set forth in this
Agreement;

WHEREAS, it is intended that, for federal income tax purposes, the Acquisition
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”);

WHEREAS, PharmHouse and TEEE desire to make certain representations, warranties,
covenants and agreements in connection with transactions contemplated hereby;
and

WHEREAS, the board of directors of TEEE, on the one hand, and the board of
managers of PharmHouse, on the other hand, each deem it advisable and in the
best interests of their respective companies and equity holders that the current
members of PharmHouse be issued by TEEE that number of shares comprising
approximately 90% of outstanding common stock of TEEE on a fully diluted, after
issued basis, and (ii) TEEE acquire 100% of the outstanding equity of
PharmHouse, all in accordance with the terms and conditions of this
Reorganization Agreement.




NOW, THEREFORE, the parties hereto make the following promises, covenants,
representations, warranties and agreements:




1.

Actions of TEEE.  TEEE has taken or shall undertake the following actions:

(a)

Concurrently herewith, TEEE has delivered to PharmHouse a copy of the unanimous
resolutions (the “TEEE Board Resolutions”) of the board of directors of TEEE (a)
approving this Agreement and the transactions contemplated hereby, including the
Acquisition (collectively, the “Transactions”); (b) increasing the size of the
board of directors to seven members effective as of the Closing Date; (c)
electing the following six persons to the board of directors effective as of the
Closing Date:  D. Alan Meeker, Chairman of the Board, Craig Longhurst, Jonathan
Brown, Rusty Shelton, Chris Pratt and M. Richard Cutler, (d) increasing the
authorized capital stock of TEEE from 12,000,000 to 500,000,000 with 20,000,000
shares of preferred stock (e) approving a name change of the corporation to
“Fuse Medical, Inc.”; (f) approving a one-for-14.62 reverse stock split (the
“Reverse Stock Split”); and (g) resolving to recommend to the stockholders of
TEEE that they approve the actions in the foregoing clauses (d), (e) and (f)

(b)

Promptly following execution of this Agreement, counsel for PharmHouse shall
prepare and file (after review by counsel for TEEE) timely file the Current
Report on Form 8-K reporting the Transactions, as required by the Rules of
Regulations of the Securities and Exchange Commission (the “Commission”).





1









(c)

Immediately prior to execution of this Agreement, TEEE with the assistance of
counsel for PharmHouse shall have (i) completed the conversion of any and all
outstanding convertible notes made and issued by TEEE, including without
limitation the convertible notes set forth on Exhibit A hereto; and (ii)
completed the conversion of any and all accrued expenses as set forth on Exhibit
B hereto; and

(d)

Promptly following the execution of this Agreement, Counsel for PharmHouse shall
prepare and file (after review and consultation with TEEE) a 14C information
statement and take all other actions to complete a reverse stock split such that
at Closing there shall be a total of approximately 400,000 shares of common
stock issued and outstanding .  

(e)

Other than as specifically contemplated by this Agreement, the liabilities of
TEEE as specifically set forth on Exhibit C hereto, shall be the obligation of
the combined companies following the Closing Date  

(f)

At Closing, TEEE shall issue and deliver 3,600,000 shares of common stock of
TEEE which, immediately following Closing and issuance of same to the members of
PharmHouse, shall constitute approximately 90% of the fully diluted issued and
outstanding common stock of TEEE (the "TEEE Shares").  The TEEE shares shall be
issued in the names and denominations as delivered to TEEE by counsel to
PharmHouse prior to the Closing. Notwithstanding the foregoing, 5% of the TEEE
Shares (the “Escrow Shares”) issued as directed by PharmHouse shall be delivered
to Cutler Law Group (the “Escrow Agent”) to be held in escrow under the terms of
the escrow agreement for a maximum of six months in the form attached hereto as
Exhibit E (“Escrow Agreement”) during the Escrow Period (as defined in the
Escrow Agreement).

(g)

Drafts of all filings to be made on behalf of TEEE with the Commission pursuant
to this Agreement shall be provided to TEEE and its counsel for review and
comment prior to filing of same and shall not be filed without TEEE approval,
which shall not be unreasonably withheld, conditioned or delayed.

(h)

TEEE shall use its commercially reasonable best efforts to prepare and complete
any other documents necessary to be filed with local, state and federal
authorities to consummate the Transactions.

2.

Actions of PharmHouse.  PharmHouse has taken or shall undertake the following
actions:

(a)

Concurrently herewith, PharmHouse has delivered to TEEE a copy of (1) the
unanimous resolutions (the “PharmHouse Board Resolutions) of the board of
managers of approving this Agreement and the Transactions and (2) unanimous
resolutions (the “PharmHouse Members Resolutions”) of the members of PharmHouse
approving this Agreement and the Transactions.

(b)

PharmHouse shall deliver to the Escrow Agent all members’ certificates
evidencing 100% of the equity of PharmHouse (the "Escrowed PharmHouse
Interests").  At Closing, the Escrowed PharmHouse Interests shall be transferred
and delivered to TEEE

(c)

Concurrently with the execution of this Agreement, PharmHouse has delivered to
TEEE drafts of the financial statements of Pharmhouse for the two fiscal years
ended December 31, 2012, and the six-months ended June 30, 2013 (the “Draft
PharmHouse











Financial Statements”).  As promptly as possible after the execution of this
Agreement, and prior to the Closing, PharmHouse shall complete and deliver to
TEEE an audit of its financial statements for the fiscal years ended December
31, 2012, and any interim or other financial statements required for inclusion
in the Current Reports on Form 8-K to be filed in connection with this Agreement
(the “Final PharmHouse Financial Statements”).

(d)

PharmHouse shall use its commercially reasonable best efforts to cooperate with
and assist TEEE in the preparation and completion of the documents necessary to
be filed with local, state and federal authorities to consummate the
Transactions.

3.

PharmHouse Conditions to Closing.  PharmHouse’s obligation to close the
Transactions is subject to the following:

(a)

The representations and warranties of TEEE as set forth in Section 9 herein
shall remain accurate in all respects as of the Closing Date and no material
adverse change in the business of TEEE shall have occurred prior to the Closing
Date.

(b)

All the documents necessary to be filed with local, state and federal
authorities, including without limitation, the 14C Information Statement, shall
have been prepared and filed with the Commission.

(c)

TEEE shall have delivered letters of resignation of TEEE’s current officers and
directors to be effective at the Closing Date, except with respect to Robert
Donehew who shall remain as a director of TEEE and shall not be removed as same,
expect with cause, during the one year period following Closing.

(d)

All necessary approval of the TEEE stockholders shall have been obtained.

(e)

TEEE shall retain its good standing in its jurisdiction of formation and as a
publicly company quoted on the OTCQB under the symbol "TEEE."

(f)

PharmHouse shall have received the Donehew Waiver as defined in and prescribed
by Section 10(a) hereof.

4.

TEEE Conditions to Closing.  TEEE’s obligation to close the Transactions is
subject to the following:

(a)

The representations and warranties of PharmHouse as set forth in Section 8
herein shall remain accurate in all respects as of the Closing Date and no
material adverse change in the business of PharmHouse shall have occurred prior
to the Closing Date.

(b)

All necessary approval of the TEEE stockholders shall have been obtained,
including the written consent of the holders of a majority of the outstanding
common stock (which has been obtained prior to the execution hereof).

(c)

PharmHouse shall have completed and delivered the Final PharmHouse Financial
Statements and same shall not materially differ or be qualified in any manner
materially different than the Draft PharmHouse Financial Statements.

(d)

PharmHouse shall retain its good standing as a limited liability company in its
state of formation and in such other jurisdictions where it is required to be so
qualified.













(e)

All insurance and indemnification provisions contemplated by Section 9 hereof
shall be in full force and effect.

(f)

TEEE and Mr. Donehew, as representative of the stockholders of TEEE (“TEEE
Representative”), shall have received the PharmHouse Members Waiver.

5.

At and subsequent to the Closing.  

(a)

At the Closing, the TEEE shares shall be delivered to PharmHouse or its
designees on behalf of PharmHouse members, less the Escrow Shares, which shall
be delivered to the Escrow Agent to be held in escrow pursuant to the Escrow
Agreement.

(b)

At the Closing, the Escrow Agent shall deliver the Escrowed PharmHouse Interests
to TEEE.

(c)

Immediately subsequent to the Closing, the existing officers of TEEE shall
resign and be replaced by those officers appointed by the board of directors of
TEEE.

(d)

Immediately subsequent to the Closing, the combined entities will file the
Current Report on Form 8-K with respect to the consummation of the Transactions.

6.

Timing of Closing.  The Closing shall occur as promptly as possible (on a date
mutually and reasonably agreed upon by the parties) upon the satisfaction of the
conditions set forth in this Agreement and upon instructions from the parties
hereto to the Escrow Agent.  In the event the Closing does not occur on or
before August 30, 2013 or upon mutual written instructions from the parties
hereto to each other and the Escrow Agent, (i) the Escrow Agent shall return the
Escrowed PharmHouse Interests to PharmHouse and (ii) the Escrow Agent shall
return the Escrowed TEEE Shares to TEEE.

7.

Representations of PharmHouse.  PharmHouse represents and warrants to TEEE as
follows:

(a)

Ownership of Interests.  As of the Closing Date, TEEE will become the record and
beneficial owner of the Escrowed PharmHouse Interests.  The Escrowed PharmHouse
Interests will be free from claims, liens or other encumbrances (collectively
“Encumbrances”), except as provided under applicable federal and state
securities laws.  The Escrowed PharmHouse Interests reflect 100% of the
ownership equity of PharmHouse.

(b)

Fully paid and Nonassessable.  The Escrowed PharmHouse Interests constitute duly
and validly issued ownership interests of PharmHouse, and are fully paid and
nonassessable, and PharmHouse further represents that it has the power and the
authority to execute this Agreement and to consummate the Transactions and to
perform its obligations contemplated hereby.

(c)

Organization of PharmHouse; Authorization.  PharmHouse is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Texas with full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. PharmHouse is
qualified to do business in the State of Texas.  The execution, delivery and
performance of this Agreement and the Transactions have been duly authorized by
all necessary company action necessary to be taken by PharmHouse and this
Agreement constitutes a valid and binding obligation of PharmHouse; enforceable
against it in accordance with its terms.  PharmHouse has no subsidiaries.  This











Agreement and the Transactions have been approved unanimously by the members of
PharmHouse.

(d)

Capitalization.  The persons listed on Exhibit D are the beneficially and record
owners of the Escrowed PharmHouse Interests and such interests constitute 100%
of the outstanding equity of PharmHouse. All of the issued and outstanding
membership interests of PharmHouse are validly issued, fully paid and
non-assessable and there is not and as of the Closing Date there will not be
outstanding any warrants, options or other agreements on the part of any of
PharmHouse obligating such entity to issue any additional shares of common or
preferred stock, any ownership interest or any of its securities of any kind. No
debt of PharmHouse is convertible into equity of PharmHouse.

(e)

No Conflict as to PharmHouse.  Neither the execution and delivery of this
Agreement nor the consummation of the Transactions will (a) violate any
provision of the membership agreement or by-laws (or other governing instrument)
of PharmHouse or (b) violate, or be in conflict with, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or excuse performance by any Person of any of its obligations
under, or cause the acceleration of the maturity of any debt or obligation
pursuant to, or result in the creation or imposition of any Encumbrance upon any
property or assets of PharmHouse under, any material agreement or commitment to
which PharmHouse is a party or by which its property or assets is bound, or to
which any of the property or assets of PharmHouse is subject, or (c) violate any
statute or law or any judgment, decree, order, regulation or rule of any court,
governmental agency or governmental body (collectively “Governmental Body”)
applicable to PharmHouse, except in the case of violations, conflicts, defaults,
terminations, accelerations or Encumbrances which are not likely to have a
material adverse effect on the business or financial condition of  PharmHouse
and its subsidiaries, taken as a whole.

(f)

Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by PharmHouse in connection with the
execution, delivery and performance of this Agreement by PharmHouse or its
members or the consummation of the Transactions.

(g)

Other Consents. No consent of any Person is required to be obtained by
PharmHouse or its members to the execution, delivery and performance of this
Agreement or the consummation of the Transactions, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of PharmHouse as
a whole.

(h)

Litigation.  There is no action, suit, inquiry, proceeding or investigation by
or before any Governmental Body pending or threatened in writing against or
involving PharmHouse or which questions or challenges the validity of this
Agreement.  PharmHouse is not subject to any judgment, order or decree that is
likely to have a material adverse effect on the business or financial condition
of PharmHouse as a whole.

(i)

Absence of Certain Changes. Since January 1, 2012, except as described in the
PharmHouse Draft and Final Financial Statements, PharmHouse has not:













1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition, or made any disposition of any of its material properties
or assets other than in the ordinary course of business;

2.

made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments;

3.

other than the PharmHouse Escrowed Shares, issued or sold any Equity Securities
or other securities, acquired, directly or indirectly, by redemption or
otherwise, any such Equity Securities, reclassified, split-up or otherwise
changed any such Equity Security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;

4.

organized any new Subsidiary or acquired any Equity Securities of any Person or
any equity or ownership interest in any business;

5.

borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;  

6.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;

7.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;

8.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;  

9.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;

10.

sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;

11.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);

(j)

Compliance with Law. The operations of PharmHouse have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of PharmHouse as a whole.  PharmHouse has not received any notification of any
asserted present or past failure by it to comply with any such applicable laws
or regulations.  PharmHouse has all material licenses, permits, orders or
approvals from the Governmental Bodies required for the conduct of its business,
and is not in material violation of any such licenses, permits, orders and
approvals.  All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.













(k)

Title to Properties.  PharmHouse owns all the material properties and assets
that it purports to own (real, personal and mixed, tangible and intangible),
including, without limitation, all the properties and assets reflected in the
Draft and Final PharmHouse Financial Statements.  All properties and assets,
including without limitation technology and intangible assets, are free and
clear of all material encumbrances and are not, in the case of real property,
subject to any material rights of way, building use restrictions, exceptions,
variances, reservations or limitations of any nature whatsoever except, with
respect to all such properties and assets, (a) mortgages or security interests
shown on the Draft and Final PharmHouse Financial Statements as securing
specified liabilities or obligations, with respect to which no default (or event
which, with notice or lapse of time or both, would constitute a default) exists,
(b) mortgages or security interests incurred in connection with the purchase of
property or assets after the date of such financial statements (such mortgages
and security interests being limited to the property or assets so acquired),
with respect to which no default (or event which, with notice or lapse of time
or both, would constitute a default) exists, (c) as to real property, (i)
imperfections of title, if any, none of which materially detracts from the value
or impairs the use of the property subject thereto, or impairs the operations of
PharmHouse as a whole and (ii) zoning laws that do not impair the present or
anticipated use of the property subject thereto, and (d) liens for current taxes
not yet due.  The properties and assets of PharmHouse include all rights,
properties and other assets necessary to permit PharmHouse to conduct business
in all material respects in the same manner as it is conducted on the date of
this Agreement.

8.

Representations of TEEE. TEEE for its respective rights and interests represents
and warrants as follows:

(a)

Organization; Authorization.  TEEE is a corporation duly organized, validly
existing and in good standing under the laws of Delaware with full corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action of TEEE and this
Agreement constitutes a valid and binding obligation; enforceable against in
accordance with its terms.  TEEE has no subsidiaries.

(b)

Capitalization.  The authorized capital stock of TEEE consists of 12,000,000
shares of common stock, par value $0.001 per share, and no shares of preferred
stock, authorized.  As of the date of this Agreement, TEEE has approximately
5,848,186  shares of common stock issued and outstanding and no shares of
preferred stock issued and outstanding.  As of the Closing Date giving effect to
the reverse stock split contemplated hereby, TEEE shall have approximately
400,000 shares of common stock outstanding immediately prior to the issuances
for and on behalf of PharmHouse as contemplated hereby.  .  No shares have
otherwise been registered under state or federal securities laws.  As of the
Closing Date, all of the issued and outstanding shares of common stock of TEEE
are validly issued, fully paid and non-assessable and, except as set forth in
Schedule 9(b) hereto, there is not and as of the Closing Date, there will not be
outstanding any warrants, options or other agreements on the part of TEEE
obligating any of TEEE to issue any additional shares of common or preferred
stock or any of its securities of any kind, except for such shares or securities
called for in this Agreement.  The Common Stock of TEEE is presently quoted on
the OTC Markets OTCQB market under the symbol “TEEE”.  TEEE is current in all of
its required filings with the US Securities and Exchange Commission.  TEEE is
not and has not been a “shell” corporation as defined by Rule 405 promulgated by
the US Securities and Exchange Commission.













(c)

No Conflict as to TEEE and Subsidiaries.  Neither the execution and delivery of
this Agreement nor the consummation of the Transactions will (a) violate any
provision of the articles of incorporation or organization of TEEE or any of its
Subsidiaries or (b) violate, or be in conflict with, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or excuse performance by any Person of any of its obligations
under, or cause the acceleration of the maturity of any debt or obligation
pursuant to, or result in the creation or imposition of any Encumbrance upon any
property or assets of any of TEEE or any of its Subsidiaries under, any material
agreement or commitment to which any of TEEE, any of its Subsidiaries is a party
or by which any of their respective property or assets is bound, or to which any
of the property or assets of any of TEEE or any of its Subsidiaries is subject,
or (c) violate any statute or law or any judgment, decree, order, regulation or
rule of any court or other Governmental Body applicable to TEEE or any of its
Subsidiaries except, in the case of violations, conflicts, defaults,
terminations, accelerations or Encumbrances which are not likely to have a
material adverse effect on the business or financial condition of  TEEE and its
subsidiaries, taken as a whole.

(d)

Consents and Approvals of Governmental Authorities. Except with respect to a
Form 8-K filing with the US Securities and Exchange Commission, as well as a 14C
Information Statement to complete a reverse stock split, an increase in
authorized stock and a name change, no consent, approval or authorization of, or
declaration, filing or registration with, any Governmental Body is required to
be made or obtained by TEEE in connection with the execution, delivery and
performance of this Agreement by TEEE or the consummation of the Transactions.

(e)

Other Consents. No consent of any Person is required to be obtained by TEEE to
the execution, delivery and performance of this Agreement or the consummation of
the Transactions, including, but not limited to, consents from parties to leases
or other agreements or commitments, except for any consent which the failure to
obtain would not be likely to have a material adverse effect on the business and
financial condition of TEEE.

(f)

Litigation.  There is no action, suit, inquiry, proceeding or investigation by
or before any Governmental Body pending or threatened in writing against or
involving TEEE or which questions or challenges the validity of this Agreement.
 TEEE is not subject to any judgment, order or decree that is likely to have a
material adverse effect on the business or financial condition of TEEE as a
whole.

(g)

Absence of Certain Changes.  Since January 1, 2012 TEEE has not:

1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition, or made any disposition of any of its material properties
or assets other than in the ordinary course of business;

2.

made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments;

3.

other than as set forth in the public reports available on EDGAR issued or sold
any equity securities or other securities, acquired, directly or indirectly, by
redemption or otherwise, any such equity securities, reclassified, split-up or
otherwise











changed any such equity security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;

4.

organized any new Subsidiary or acquired any equity securities of any Person or
any equity or ownership interest in any business;

5.

borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;  

6.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;

7.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;

8.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;  

9.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;

10.

sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;

11.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);

(h)

Compliance with Law. The operations of TEEE have been conducted in accordance
with all applicable laws and regulations of all Governmental Bodies having
jurisdiction over them, except for violations thereof which are not likely to
have a material adverse effect on the business or financial condition of TEEE as
a whole. TEEE has not received any notification of any asserted present or past
failure by it to comply with any such applicable laws or regulations.  TEEE has
all material licenses, permits, orders or approvals from the Governmental Bodies
required for the conduct of its business, and is not in material violation of
any such licenses, permits, orders and approvals.  All such licenses, permits,
orders and approvals are in full force and effect, and no suspension or
cancellation of any thereof has been threatened.

(i)

Title to Properties.  TEEE owns all the material properties and assets that it
purports to own (real, personal and mixed, tangible and intangible), including,
without limitation, all the properties and assets reflected in its Annual Report
on Form 10-K for the year ended November 30, 2012 (the “10-K”).  All properties
and assets, including without limitation technology and intangible assets, are
free and clear of all material encumbrances and are not, in the case of real
property, subject to any material rights of way, building use restrictions,
exceptions, variances, reservations or limitations of any nature whatsoever
except, with respect to all such properties and assets, (a) mortgages or
security interests shown in the 10-K as securing specified liabilities or
obligations, with respect to which no default (or event which, with notice or
lapse of time or both, would constitute a default)











exists, (b) mortgages or security interests incurred in connection with the
purchase of property or assets after the date of such financial statements (such
mortgages and security interests being limited to the property or assets so
acquired), with respect to which no default (or event which, with notice or
lapse of time or both, would constitute a default) exists, (c) as to real
property, (i) imperfections of title, if any, none of which materially detracts
from the value or impairs the use of the property subject thereto, or impairs
the operations of TEEE as a whole and (ii) zoning laws that do not impair the
present or anticipated use of the property subject thereto, and (d) liens for
current taxes not yet due.  The properties and assets of TEEE include all
rights, properties and other assets necessary to permit TEEE to conduct business
in all material respects in the same manner as it is conducted on the date of
this Agreement.

9.

Charter Protections; Directors’ and Officers’ Liability Insurance.

(a)

All rights to indemnification for acts or omissions occurring through the
Closing Date now existing in favor of the current director and officer of TEEE
as provided in the certificate of incorporation and bylaws of TEEE as of the
date hereof or in any indemnification agreements shall survive the Acquisition
and shall continue in full force and effect in accordance with their terms.

(b)

For a period of three (3) years after the Closing Date, TEEE and PharmHouse
shall cause to be maintained in effect the current policies of directors' and
officers' liability insurance maintained by Parent and the Company,
respectively, (or policies of at least the same coverage and amounts containing
terms and conditions which are no less advantageous) with respect to claims
arising from facts and events that occurred prior to the Closing Date.

(c)

If either of TEEE or PharmHouse or any of its successors or assigns (i)
consolidates with or merges into any other person and shall not be the
continuing or surviving entity of such consolidation or merger, or (ii)
transfers or conveys all or substantially all of its properties and assets to
any person, then, in each such case, to the extent necessary, proper provision
shall be made so that such successors and assigns assume the obligations set
forth in this Section 9.

(d)

The provisions of this Section 9 are intended to be for the benefit of, and
shall be enforceable by, each person who will have been a director or officer of
TEEE for all periods ending on or before the Closing Date and may not be changed
without the consent of Mr. Donehew, as representative of same.

10.

Certain Waivers.

(a)

As additional consideration for the Transactions, Mr. Donehew shall deliver to
PharmHouse a general release and waiver (“Donehew Waiver”) by which he releases
and forever discharges, effective as of the Closing Date, TEEE and its
directors, officers, shareholders, employees and agents, from any and all
rights, claims, demands, judgments, obligations, liabilities and damages,
whether accrued or unaccrued, asserted or unasserted, and whether known or
unknown arising out of or resulting from his (i) status as a holder of an equity
interest in TEEEE; or (ii) employment, service, consulting or other similar
agreement entered into with TEEE prior to Closing to the extent that the basis
for claims under any such agreement that survives the Closing arise prior to the
Closing, provided, however, the foregoing shall not release any obligations
owing to him set forth in this Agreement or any other documents executed in
connection with the Transactions.













(b)

As additional consideration for the Transactions, each of the members of
PharmHouse shall deliver to TEEE a general release and waiver (“PharmHouse
Members Waivers”) by which he, she or it releases and forever discharges,
effective as of the Closing Date, PharmHouse and its managers, officers,
members, employees and agents, from any and all rights, claims, demands,
judgments, obligations, liabilities and damages, whether accrued or unaccrued,
asserted or unasserted, and whether known or unknown arising out of or resulting
from his, her or its (i) status as a holder of an equity interest in PharmHouse;
or (ii) employment, service, consulting or other similar agreement entered into
with PharmHouse prior to Closing to the extent that the basis for claims under
any such agreement that survives the Closing arise prior to the Closing,
provided, however, the foregoing shall not release any obligations owing to him,
her or it set forth in this Agreement or any other documents executed in
connection with the Transactions.

11.

No Securities Transactions.  Neither PharmHouse or TEEE, or any of either of
their shareholders, members, managers, officers, employees or their affiliates,
directly or indirectly, shall engage in any transactions involving the
securities of TEEE prior to the time of the making of a public announcement of
the transactions contemplated by this Agreement.  PharmHouse shall use its best
efforts to require each of its officers, managers, members, employees, agents
and representatives to comply with the foregoing requirement.

12.

Indemnification of TEEE.  

(a)

TEEE and its stockholders, directors and officers (the “TEEE Indemnitees”) shall
be indemnified, defended and held harmless by PharmHouse, but only to the extent
of the Escrow Shares, from and against all Losses (as defined) asserted against,
resulting to, imposed upon, or incurred by any TEEE Indemnitee by reason of,
arising out of or resulting from:

(i)

the inaccuracy or breach of any representation or warranty of PharmHouse
contained in or made pursuant to this Agreement; or

(ii)

the non-fulfillment or breach of any covenant or agreement of PharmHouse
contained in this Agreement.

(b)

As used in this Section 12, the term “Losses” shall include all losses,
liabilities, damages, judgments, awards, orders, penalties, settlements, costs
and expenses (including, without limitation, interest, penalties, court costs
and reasonable legal fees and expenses) including those arising from any
demands, claims, suits, actions, costs of investigation, notices of violation or
noncompliance, causes of action, proceedings and assessments whether or not made
by third parties or whether or not ultimately determined to be valid. The
representations, warranties, covenants and agreements in this Agreement or in
any writing delivered by PharmHouse to TEEE in connection with this Agreement
shall survive the Closing until the expiration of the Escrow Period.

(c)

Any claim made by a party hereunder shall be preserved despite the subsequent
expiration of the Escrow Period and any claim set forth in a Notice of Claim
sent prior to the expiration of the Escrow Period shall survive until final
resolution thereof. Except as set forth in the immediately preceding sentence,
no claim for indemnification under this Section 12 shall be brought after the
end of the Escrow Period.













(d)

No amount shall be payable under this Section 12 unless and until the aggregate
amount of all indemnifiable Losses otherwise payable exceeds $10,000 (the
“Deductible”), in which event the amount payable shall include all amounts
included in the Deductible and all future amounts that become payable under
Section 12 from time to time thereafter.

(e)

The aggregate liability for Losses pursuant to Section 12 shall not in any event
exceed the Escrow Shares and TEEE shall have no claim against PharmHouse or the
PharmHouse members other than for the Escrow Shares (and any proceeds of the
shares or distributions with respect to the Escrow Shares).

(f)

TEEE, on behalf of itself and all other TEEE Indemnitees, hereby acknowledges
and agrees that, from and after the Closing, its sole remedy with respect to any
and all claims for money damages arising out of or relating to this Agreement
shall be pursuant and subject to the requirements of the indemnification
provisions set forth in this Section 12. Notwithstanding any of the foregoing,
nothing contained in this Section 12 shall in any way impair, modify or
otherwise limit TEEE’s or PharmHouse’s right to bring any claim, demand or suit
against the other party based upon such other party’s actual fraud or
intentional or willful misrepresentation or omission, it being understood that a
mere breach of a representation and warranty, without intentional or willful
misrepresentation or omission, does not constitute fraud.

(g)

The TEEE Representative shall act on behalf of TEEE and the TEEE Stockholders
for all purposes under this Section 12, including the initiation and settlement
of any claims for indemnification hereunder.  The parties acknowledge that the
TEEE Representative’s obligations under this Section 12 are solely as a
representative of TEEE’s stockholders in the manner set forth in the Escrow
Agreement with respect to the obligations to indemnify TEEE under this Section
12 and that the Stockholder shall have no personal responsibility for any
expenses incurred by him in such capacity and that all payments to TEEE as a
result of such indemnification obligations shall be made solely from, and to the
extent of, the Escrow Shares.  Out-of-pocket expenses of the Stockholder for
attorneys’ fees and other costs shall be borne in the first instance by TEEE,
which may make a claim for reimbursement thereof against the Escrow Shares upon
the claim with respect to which such expenses are incurred becoming an
Established Claim (as defined in the Escrow Agreement). The parties further
acknowledge that all actions to be taken by TEEE pursuant to this Section 12
shall be taken on its behalf by the TEEE Representative in accordance with the
provisions of the Escrow Agreement. The Escrow Agent, pursuant to the Escrow
Agreement after the Closing, may apply all or a portion of the Escrow Shares to
satisfy any claim for indemnification pursuant to this Section 12. The Escrow
Agent will hold the remaining portion of the Escrow Shares until final
resolution of all claims for indemnification or disputes relating thereto.

13.

Notices.  Any notice which any of the parties hereto may desire to serve upon
any of the other parties hereto shall be in writing and shall be conclusively
deemed to have been received by the party at its address, if mailed, postage
prepaid, United States mail, registered, return receipt requested, to the
following addresses:













If to PharmHouse:

PH Squared LLC, dba PharmHouse Pharmacy

4500 E Sam Houston Pkwy So, Suite 100

Pasadena, TX 770505

Attention:  Craig Longhurst, Managing Partner

Telephone:  (281) 998-9400




With a copy to:




Cutler Law Group

3355 West Alabama, Suite 1150

Houston, TX 77098

Attention:  M. Richard Cutler

Telephone:  (713) 888-0040

Facsimile:  (800) 836-0714




If to TEEE:

Golf Rounds.com, Inc.

111 Village Parkway, Building #2

Marietta, GA 30067

Attention:  Robert H. Donehew

Telephone: (770) 951-0984




With a copy to:




Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attention:  David Alan Miller and Brian L Ross

Telephone:  (212) 818-8880

Facsimile:  (212) 818-8881




14.

Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives and successors and assigns of the parties.

15.

Choice of Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas, and the parties submit to the exclusive
jurisdiction of the courts of Texas in respect of all disputes arising
hereunder.

16.

Counterparts.  This Agreement may be signed in one or more counterparts, all of
which taken together shall constitute an entire agreement.

17.

Confidential Information.  Each of PharmHouse and TEEE hereby acknowledges and
agrees that all information disclosed to each other whether written or oral,
relating to the other’s business activities, its customer names, addresses, all
operating plans, information relating to its existing services, new or
envisioned products or services and the development thereof, scientific,
engineering, or technical information relating to the others business, marketing
or product promotional material, including brochures, product literature, plan
sheets, and any and all reports generated to customers, with regard to
customers, unpublished list of names, and all information relating to order
processing, pricing, cost and quotations, and any and all information relating
to relationships with customers, is considered confidential information, and is
proprietary to, and is considered the invaluable trade secret of











such party (collectively “Confidential Information”).  Any disclosure of any
Confidential Information by any party hereto, its employees, or representatives
shall cause immediate, substantial, and irreparable harm and loss to the other.
 Each party understands that the other desires to keep such Confidential
Information in the strictest confidence, and that such party’s agreement to do
so is a continuing condition of the receipt and possession of Confidential
Information, and a material provision of this agreement, and a condition that
shall survive the termination of this Agreement.  Consequently, each party shall
use Confidential Information for the sole purpose of performing its obligations
as provided herein.

18.

Entire Agreement.  This Agreement and exhibits hereto (and the Draft and Final
PharmHouse Financial Statements) sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.

19.

Costs and Expenses.  Except as otherwise specifically set forth herein,
including but not limited to Section 1(e), each party will bear its own
attorneys, brokers, investment bankers, agents, and finders employed by, such
party.  The parties will indemnify each other against any claims, costs, losses,
expenses or liabilities arising from any claim for commissions, finder's fees or
other compensation in connection with the transactions contemplated herein which
may be asserted by any person based on any agreement or arrangement for payment
by the other party.  PharmHouse acknowledges that it has one finder fee which
shall be payable from its side.

20.

Attorney’s Fees.  Should any action be commenced between the parties to this
Agreement concerning the matters set forth in this Agreement or the right and
duties of either in relation thereto, the prevailing party in such Action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its Attorney’s Fees and Costs.














IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




For and on behalf of:

PH Squared, LLC dba PharmHouse Pharmacy,

A Texas limited liability company







By:  /s/ Craig Longhurst

Craig Longhurst

President and Chief Executive Officer




For and on behalf of:

Golf Rounds.com, Inc.

a Delaware corporation







By:  /s/ Robert H. Donehew

Robert H. Donehew

President













EXHIBIT A

CONVERTIBLE NOTES




Date

Holder

Amount

Converted to Shares (pre-split)




7/3/2013

Butch Woolfolk

$20,000

444,444




5/5/2013

David Hexter

$1,750

21,875




5/2/2013

Robert Donehew

$4,100

58,571




1/24/2013

David Hexter

$1,750

25,000




1/18/2013

Robert Donehew

$10,000

142,857




12/20/2012

David Hexter

$3,500

106,061













EXHIBIT B

ACCRUED EXPENSES




Amount

Converted into Shares




$74,100

Approximately 1,482,000













EXHIBIT C

REMAINING PAYABLES




As of July 19, 2013 (and closing) a total of $20,801.00




In addition, all reasonable fees (capped at $15,000) and disbursements of
Graubard Miller in connection with the negotiation, documentation and
consummation of the Transaction shall be paid by TEEE.
















EXHIBIT D

OPTIONS OUTSTANDING




Name

Grant Date

Expiration Date

No Options

Price (pre-split)




John F. McCarthy

7/29/2004

7/28/2014

45,000

0.68

John F. McCarthy

8/26/2005

8/25/2015

10,000

0.60

Robert H. Donehew

7/29/2004

7/28/2014

95,000

0.68

Robert H. Donehew

8/26/2005

8/25/2015

10,000

0.60

Robert H. Donehew

7/17/2006

7/16/2016

60,000

0.60

Robert H. Donehew

7/23/2007

7/22/2017

30,000

0.83

Robert H. Donehew

8/7/2008

8/6/2018

20,000

0.76

Anthony Charos

7/29/2004

7/28/2014

20,000

0.68

Anthony Charos

8/26/2005

8/25/2015

10,000

0.60

Anthony Charos

7/17/2006

7/16/2016

10,000

0.60

Anthony Charos

7/23/2007

7/22/2017

10,000

0.83

Anthony Charos

8/7/2008

8/6/2018

10,000

0.76












